—In related actions, inter alia, to recover damages for wrongful death, the New York City Industrial Development Agency, a defendant in Action No. 2, appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated February 10, 1997, which denied its motion for summary judgment dismissing the complaint in Action No. 2 insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Where, as here, the plaintiff has pleaded violations of specific provisions of the Administrative Code of the City of New York, the reservation in a lease of a general right to enter and inspect the premises may subject an out-of-possession property owner to liability (see, Guzman v Haven Plaza Hous. Dev. Fund Co., 69 NY2d 559; Dufficy v Wharf Bar & Grill, 217 AD2d 646). Consequently, the appellant’s motion for summary judgment was properly denied.
Bracken, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.